
	
		II
		Calendar No. 290
		111th CONGRESS
		2d Session
		S. 1369
		[Report No. 111–140]
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			March 2, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate
		  segments of the Molalla River in the State of Oregon, as components of the
		  National Wild and Scenic Rivers System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Molalla River Wild and Scenic Rivers
			 Act.
		2.Designation of
			 wild and scenic river segments, Molalla River, OregonSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
			
				(208)Molalla river,
				Oregon
					(A)In
				generalThe following segments in the State of Oregon, to be
				administered by the Secretary of the Interior as a recreational river:
						(i)Molalla
				riverThe approximately 15.1-mile segment from the southern
				boundary line of T. 7 S., R. 4 E., sec. 19, downstream to the edge of the
				Bureau of Land Management boundary in T. 6 S., R. 3 E., sec. 7.
						(ii)Table Rock
				Fork Molalla RiverThe approximately 6.2-mile segment from the
				easternmost Bureau of Land Management boundary line in the
				NE1/4 sec. 4, T. 7 S., R. 4 E., downstream to the
				confluence with the Molalla River.
						(B)WithdrawalSubject
				to valid existing rights, the Federal land within the boundaries of the river
				segments designated by subparagraph (A) is withdrawn from all forms of—
						(i)entry,
				appropriation, or disposal under the public land laws;
						(ii)location, entry,
				and patent under the mining laws; and
						(iii)disposition
				under all laws relating to mineral and geothermal leasing or
				mineral
				materials.
						(C)Effect of
				designation
						(i)In
				generalThe designation of the river segments under this
				paragraph shall not affect valid existing rights (including rights-of-way and
				easements) in, through, and to the land designated as part of the Wild and
				Scenic River System under this paragraph.
						(ii)Private
				landNothing in this paragraph requires
				management of private land within the basins of the river segments designated
				under this paragraph in a manner different than that required under State law,
				including Chapter 527 of the Oregon Revised
				Statutes.”.
				mineral
				materials.
						.
		3.Technical
			 correctionsSection 3(a)(102)
			 of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(102)) is amended—
			(1)in the heading, by striking
			 Squaw
			 Creek and inserting Whychus Creek;
			(2)in the matter preceding
			 subparagraph (A), by striking McAllister Ditch, including the Soap Fork
			 Squaw Creek, the North Fork, the South Fork, the East and West Forks of Park
			 Creek, and Park Creek Fork and inserting Plainview Ditch,
			 including the Soap Creek, the North and South Forks of Whychus Creek, the East
			 and West Forks of Park Creek, and Park Creek; and
			(3)in subparagraph (B), by
			 striking McAllister Ditch and inserting Plainview
			 Ditch.
			
	
		March 2, 2010
		Reported with an amendment
	
